DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species a (claims 1-5, 10-12, 14-15),  in the reply filed on 3/4/2022 is acknowledged.
Claims 6-9, 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/4/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 10-12, 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-5, 10-12, 14-15 rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claims are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. Note the format of the claims in the patents cited.
Claim 3 recites the limitation “said driven rotor” in line 3.  Claim 4 recites the limitation "its concave front surface" in line 2.  Claim 11 recites the limitation “said dual-functional rubber cup” in line 1”, “said mortise-and-tenon joint” in line 3, “the output end” in line 4, “the input end” in line 6.  Claim 12 recites the limitation “said dual-agent mixing set” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites a “tooth polishing and bleaching device”, but then goes on to recite what appears to be several different separate components of a system.  It is suggested to instead direct this claim to a tooth polishing and bleaching system and list the different components of it, such as the mixing set, handpiece, and gum cover.  Claim 1 also recites “a single rod”, however the invention appears to be directed to at least 2 rods, which is reinforced by claim 4 citing the 2nd rod extending offset from the first.
Claim 2 recites “a single rod”, and “a driving shaft”, which appear to be the same thing, however it is unclear if these are meant to be two different components.  Claim 2 also recites connection to said obtuse angle, however the cited obtuse angle is directed to an orientation and not a physical structure and it is therefore unclear how something could be connected to an orientation.  Claim 2 also recites “a handpiece housing”, however it is unclear if this is meant to be the same, different from, or a part of the already recited “angle housing”.
Claim 3 recites “said single rod in said swinging mechanism is instantiated as a tilt rod”, however it is unclear how the single rod is meant to be tilted since the figures all appear to show an axial rod.
Claim 4 recites “a clawed retainer”, but it is unclear what this is meant to refer to and how it connects to and is related to the remainder of the device.
Claim 5 appears to be claiming a swinging movement rather than any structure, however it is believed this is meant to instead claim at least the tilt-rod-driven rotor.
Claim 15 recites “The handpiece” and “said swinging angle alone” contradicting one another.  It is unclear what is being structurally claimed and in regards to which structure, particularly since this appears to be mostly intended use of the device rather than additional structure.
Claim 1 recites “A battery-powered portable tooth polishing and bleaching device” and the preamble of the other claims do not match this, leading the Office to believe that each claim is an independent claim only directed to that component stated in the preamble.  However, the claims recite structure from other components of the system as a whole, so it’s unclear if it was intentional for all the claims to be independent or if they are all directed to the device as a whole, but with further limitations to individual structure.
The claims will be interpreted as best understood by the Office for purposes of examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-12, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shen (US 2012/0258418) in view of Hunter (US 6,511,319).
Shen shows a battery-powered portable tooth polishing and bleaching device for simultaneous
tooth surface polishing and bleaching (Fig. 2 for instance), said tooth polishing and bleaching device comprising: a handpiece (Fig. 2) which is oriented with an obtuse angle at the output end (end of Fig. 2), to employ a rod-swinging mechanism which uses rods to drive a continuous rotation input to a back-and-forth swinging movement output (see 112 above; however Shen appears to show this in the Figures), a disposable, dual-functional rubber cup which connects onto said handpiece by a mortise-and-tenon joint to carry out said back-and-forth swinging movement to apply to tooth surfaces (seen better in Fig. 9 at 42), a dual-agent mixing set in which the polishing agent and the bleaching agent are maintained separately and get mixed with a proper ratio just before usage (Fig. 18), and a user-specific-formed gum cover that positions in the user’s mouth for protection and pose (Fig. 21).  
However, Shen fails to show wherein the gum cover is of a thermoplastic material.  The Office takes official notice that dental mouthpieces are well known in the art for being made of thermoplastic material in order to allow a better and more customized fit.  Shen also fails to show that the use of a single rod for effecting the swinging movement output.
Hunter similarly teaches a dental handpiece that turns a continuous driving rotation into an oscillating swinging motion output (best seen in Fig. 2-4, particularly as a result of 23 interfacing with 22) by a single rod (25).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Shen’s device by substituting the oscillating mechanism as taught by Hunter in order to reduce parts and utilize known alternative mechanisms in the dental handpiece art.
With respect to claim 2, said handpiece comprising a battery-powered driver (Shen: “battery-powered”) to provide continuous rotation (Shen: rod continuously rotates), a detachable swinging angle that contains a driving shaft to accept said continuous rotation of said battery-powered driver (Hunter: 25), a driven rotor to accept said continuous rotation of said driving shaft (18), and an angle housing to cover said driving shaft and said driven rotor (Fig. 6 shows that the housing may be angled along with the driven rotor), said driven rotor that connects said driving shaft with said obtuse angle oriented in claim 1 via said single-rod-swinging mechanism to transfer said continuous rotation into said back-and-forth swinging movement (see above), and a handpiece housing to contain said battery-powered driver and holds said swinging angle (handpiece body). With respect to claim 3, wherein said single rod in said swinging mechanism is instantiated as a tilt rod (see 112 above, though 33 is shown to be tilted in Hunter), thereby said driving shaft is instantiated as a tilt-rod-driving shaft and said driven rotor is instantiated as a tilt-rod-driven rotor, hence the above set of instance forms a tilt-rod-driving assembly that functions to transfer the continuous rotation of said tilt-rod-driving shaft into said back-and-forth swinging movement of said tilt-rod-driven rotor (Fig. 2-4).  With respect to claim 4, said assembly comprising: said tilt-rod-driving shaft that has a tilted off-axis rod protruding from its concave front surface (Fig. 3 in particular with concave engagement at bottom left of 23 for instance of Hunter), a clawed retainer that axially positions the input end of said tilt-rod-driving shaft and retains it in position by grabbing the inner wall of said angle housing with its bent claws (see 112 above, however the head housing of Hunter or Shen would seem to cover this language), and said tilt- rod-driven rotor that has a domed trunk to match said concave front surface of said tilt-rod- driving shaft (at 18 in Fig. 3 of Hunter), and that has a vertical slot on the side of said domed trunk (at 22 in Fig. 3 of Hunter), such that during operation, said tilted off-axis rod repeatedly push and pull said tilt-rod-driven rotor via said vertical slot to transfer the continuous rotation of said tilt-rod-driving shaft into said back-and- forth swinging movement of said tilt-rod-driven rotor (oscillating motion of Hunter).  With respect to claim 5, wherein said tilt-rod-driving shaft makes one continuous revolution in one direction while said tilt-rod-driven rotor makes a first swing forward motion followed by a second swing backward motion of equal swing angle and equal duration and said tilt-rod-driven rotor halts momentarily when it switches swinging directions because the width of said vertical slot is slightly bigger than the diameter of said tilted off-axis rod so that said tilted off-axis rod takes a moment to travel from one side wall to the opposite side wall of said vertical slot, in turn reducing the impulse from said tilted off-axis rod to said vertical slot of said tilt-rod-driven rotor (Fig. 2-4 show the same structure as claimed and therefore the resulting continuous rotation to oscillation, and additionally some space between the vertical slot and the tilted rod particularly in Fig. 4 of Hunter).  With respect to claim 10, whereby the transfer of said continuous rotation to said back-and-forth swinging movement operates identically regardless the continuous rotation direction of said battery-powered driver due to the symmetry of said vertical slot in the instance of said tilt-rod driven rotor, or of said driven rotor mounting slot in the instance of said bent-rod-driven rotor (see symmetry in Fig. 4 in particular of Hunter).  With respect to claim 11, wherein the output end of said driven rotor accepts said dual- functional rubber cup as said mortise-and-tenon joint such that the rotational axis of said dual-functional rubber cup is co-linear with the axis of said driven rotor, the output end of said driven rotor features a square tenon with a vertical slit at the bottom to allow said square tenon to reduce its thickness when squeezed, the input end of said dual-functional rubber cup features a corresponding square mortise that matches said square tenon of said driven rotor for a press fit, so that when assembled, said dual-functional rubber cup operates without rotational slippage during the swinging movement, said vertical slit allows said square tenon's thickness to be reduced when squeezed during assembly of said rubber cup on to said driven rotor, and a pair of external ridges that is parallel to the vertical slit along the bottom edges of said square tenon retains said rubber cup after assembling (Fig. 9 shows a mortise and tenon type joint between 41 and 42 or between 33 and 41 of Shen; The Office takes official notice that slits in a snap fit engagement to allow for flexing of one component is well known in the dental art for this type of fit such as in Fig. 14 and that square engagement, particularly for preventing undesired rotation of components is also well known in the dental art).  With respect to claim 12, wherein the cup's axis of rotation is co-linear with the axis of said driven rotor and the cup's output end comprising: said square mortise at the input end matching said square tenon at the output end of said driven rotor to keep the movement of said driven rotor transferred to said rubber cup (seen in both Shen and Hunter to provide the desired oscillation), a frustoconical shaped cup (42 in Shen) as an output end to hold a dual-agent paste from said dual-agent mixing set to apply said back- and-forth swinging movement to the tooth surfaces so as to reduce the splatter from the movement of the rubber cup (capable thereof and from the syringe of Fig. 18 of Shen), said mixed dual-agent paste in said frustoconical shaped cup to generate heat on the teeth surfaces to help open the enamel rods for speed up bleaching (capable of performing such function as a result of the structure), and a detachable interdental brush that protrudes out from the center line of the cup's output end to apply said back-and-forth swinging movement to a gap between two teeth (The Office takes official notice that interdental brushes are well known for inclusion with oscillating devices for enhancing cleaning action).  With respect to claim 14, wherein said user- specific-formed gum cover is of a polycaprolactone (PCL) material and consists of a pair of upper and lower protecting arches with flanges at the front central section to keep the mouth open, and before bleaching use, warmed by user in hot water to reshape it for a personalized sealed fit (warming is considered intended use and thermoplastic has been addressed above; the Office takes official notice that PCL is a well known thermoplastic in the dental art; and Fig. 21 of Shen shows the two arches with flanges to keep the mouth open and protect gums).  With respect to claim 15, wherein said swinging angle alone is used in a dental clinic as a prophylaxis angle whose driving shaft mates with a standard powered driver with continuous rotation input, and transfers through said single-rod-driving swinging mechanism to said back-and-forth swing movement of said driven rotor with pauses, further to said dual- functional rubber cup for tooth prophylaxis (see 112 above; the driving shaft of Shen would appear to be capable of mating with a standard powered driver with continuous rotation input, where the pauses result from the spacing between tilt rod and vertical slot of Hunter).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NELSON whose telephone number is (571)270-5898.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EDT.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, at (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW M NELSON/Primary Examiner, Art Unit 3772